Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-12 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. Pub. No. 2012/0178073 to Wasmund.

In Reference to Claims 1, 8, and 9
Wasmund discloses a game wherein quizzes are configured to enable clues (Abtr.), comprising servers ([0157, 0171]), a computer program ([0057, 0096]), on a graphical user interface on a user terminal of a personal computer, tablet, or handheld gaming device ([0148]), the server comprising:
a hint provider (Fig. 6 Type of guess 670) configured to provide, to a user terminal, at least one hint (Fig. 6 622, 624, 626) relating a correspondence between an identifier (Fig. 6 history 620) and a game content (Fig. 7 730;
an identifier obtainer configured to obtain, from the user terminal of a user, a selected identifier selected via a user operation (user selects/interface obtains “Earn a Clue 610 selected identifier from the hint provider 670); and
a game content output module configured to, by accessing a storage in which a plurality of identifiers is provided and in which a plurality of game contents is provided, each of the plurality of game contents being associated with each identifier in the plurality of identifiers, output a corresponding game content among the plurality of game contents, the corresponding game content being associated with the selected identifier among the plurality of identifiers (Examiner believes some repetition can be reduced in this limitation for clarity, in this limitation Wasmund discloses that the history 1/1 identifies a reference to memory wherein there are X/X history quizzes of a total number of history quizzes [0065]).  At least the com.quizoku.gui package contains the plurality of history categories and associated clues 730).

In Reference to Claim 2
Wasmund discloses wherein the identifier (history 1) obfuscates the game content associated with the identifier from the user such that the user is unable to identify the game content by using the identifier (user is not able to divine the content until Fig. 7 is dosplayed).

In Reference to Claim 3 
Wasmund discloses wherein the hint providing unit 670 is configured to relate the at least one hint 610 to the identifier 622 based on an input provided by the user (user selects 610).




In Reference to Claim 4
Wasmund discloses wherein the hint provider 670 is configured to provide the at least one hint 610 to the user terminal [0148] in response to a determination that the user of the user terminal has cleared a game or an event in a game (Examienr construes clearing the game as playing the game and being in any state of gameplay as in Fig. 6 the state of play is that the game is in a game state of having 680-1, 02 and -3 unsolved.

In Reference to Claim 5
Wasmund discloses wherein the hint provider 670 is configured to provide the at least one hint 610 to the user terminal [0148] based on a participation in an event in a game (such as a user playing in progressive solutions to the puzzle ([0008, 0108]).

In Reference to Claim 6 and 7
Wasmund discloses wherein a number of hints (620 indicating 1/1) provided as the at least one hint depends on a status of the user of the user terminal in a game wherein the status in the game relates to a progress of an event (Here, the progress of the event is the progressive unsolved spaces 680-1, -2, and -3).

In Reference to Claims 10, 11, and 12 
Wasmund discloses (See rejection of Claim 1) a transmitter (the graphical user interface of the computer [0148] receives and sends user selection to the server.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
6.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.  Claims 1, 5, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,919,212 . Although the claims at issue are not identical, they are not patentably distinct from each other because the granted species claim anticipates the broader genus claim of the instant application as shown below.  For brevity only independent claim 1 of each reference is shown but representative of the other independent claims.

U.S. Pat. No. 9,919,212
U.S. Pat. App. No. 16/933,674 
1. A server apparatus for providing to a user of a terminal apparatus, over a network, a game that uses game content, the server apparatus comprising: 

a storage unit, the storage unit configured to store a plurality of identifiers and game content in association with each other; 

an identifier obtaining unit, the identifier obtaining unit configured to obtain, from the terminal apparatus, an identifier selected through a user operation of the user of the terminal apparatus; 

a game content output unit, the game content output unit configured to obtain a game content associated with the identifier obtained by the identifier obtaining unit and configured to output the game content to the terminal apparatus; 

a reset unit, the reset unit configured to reset associations between the plurality of identifiers and the game content; and 

a hint providing unit, the hint providing unit configured to provide one or more hints about an association between an identifier and the game content, wherein the identifier obfuscates the game content associated with the identifier from the user such that the user is unable to identify the game content by using the identifier; 
wherein the one or more hints that are provided to the user are displayed on the terminal apparatus of the user; and 


wherein the hint providing unit relates a hint to the identifier based on an input provided by the user.


Claim 5
1.  A server comprising:








an identifier obtainer configured to obtain, from the user terminal of a user, a selected identifier selected via a user operation; and


a game content output module configured to, by accessing a storage in which a plurality of identifiers is provided and in which a plurality of game contents is provided, 





a hint provider configured to provide, to a user terminal, at least one hint relating a correspondence between an identifier and a game content; 

each of the plurality of game contents being associated with each identifier in the plurality of identifiers, output a corresponding game content among the plurality of game contents, the corresponding game content being associated with the selected identifier among the plurality of identifiers






Claim 5


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715